NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ARNOLD A. COVINGTON, DOC# 191358, )
                                  )
          Appellant,              )
                                  )
v.                                )                 Case No. 2D16-4837
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Joseph N. D'Achille, Jr., Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.